Citation Nr: 0831120	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  04-27 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and January 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada and Columbia, South Carolina. 

The veteran was informed of the RO's adverse determination in 
January 2003.  In February 2003, the RO received the 
veteran's notice of disagreement (NOD).  The RO issued a 
statement of the case (SOC) in July 2004, and received the 
veteran's substantive appeal that same month.  During the 
pendency of the appeal, jurisdiction of the veteran's claims 
was transferred to the RO in Columbia, South Carolina.  The 
Board observes that the RO has mistakenly identified the 
issues on appeal as whether new and material evidence has 
been received to reopen claims for service connection for 
right and left knee disabilities.  The RO inadvertently 
construed the appeal as untimely.  However, the appeal is 
timely as it was dated and received within the remainder of 
the one-year period from the date of mailing of the 
notification of the determination being appealed.  38 C.F.R. 
§§ 20.300, 20.302.  Therefore, there was no finality with 
respect to the January 2003 rating decision, and the Board is 
obligated to address the claims on a de novo basis.  (See 
August 2005 video conference hearing at the RO in Columbia, 
South Carolina).  Thus, the issues have been framed as those 
listed on the title page of this document. 
 
The veteran testified during a video conference hearing 
before the undersigned in August 2005.  A transcript of that 
hearing has been associated with the claims file.

The case was remanded in January 2006 for further 
development.

The veteran submitted additional evidence in support of his 
claims with the proper waiver of Agency of Original 
Jurisdiction consideration.

FINDINGS OF FACT

1.  A disease or injury of the right or left knee was not 
noted at service entrance and the presumption of soundness 
has not been clearly and unmistakably overcome.

2.  A disease or injury of the right or left knee was not 
manifested during service, was not shown within one year 
after service, and is not shown to have been related to 
service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a disability of the right knee are not met.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2007).

2.  The criteria for establishing entitlement to service 
connection for a disability of the left knee are not met.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

Under 38 U.S.C.A. § 5103, upon receiving a complete or 
substantially complete application for benefits, VA must 
notify the claimant of the information and medical or lay 
evidence not of record that is necessary to substantiate the 
claim, which information and evidence VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  See 38 C.F.R. § 3.159(b), as amended by 73 Fed. 
Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(1), and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  Moreover, 
VA must also provide the statutory notice of information and 
evidence needed to substantiate a claim, including 
generalized notice as to the disability rating and effective 
date elements of a service connection claim, before it awards 
service connection, an initial disability rating, and an 
effective date in a decision issued after the enactment of 
the VCAA.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Dingess v. Nicholson, 19 Vet. App. 273 (2006).  Here, the 
veteran received initial VCAA notice in November 2002 and 
subsequent development notices in September 2003, February 
2006, and June 2006, which essentially satisfied the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes private medical records and 
statements from the veteran addressing the severity of his 
disabilities.  The veteran has not indicated he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  
Further, the veteran has been afforded a comprehensive VA 
examination in conjunction with this appeal, addressing the 
disorders at issue.  In sum, all pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


II.  Legal criteria and  Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  If the disorder noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Under the laws administered by VA, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

In this context, the report of the veteran's pre-induction 
examination for entry into service shows that his lower 
extremities were found to have been "normal."  (See June 
1967 enlistment examination report).  The service treatment 
records further reflect that on a June 1967 Report of Medical 
History, the veteran denied having a "trick" or locked 
knee.  As such, the presumption of soundness is applicable in 
this case.

The service treatment records indicate that in August 1967, 
the veteran was seen in the dispensary after having twisted 
his right knee.  At that time, he gave a history of having 
been in a motor vehicle accident at age six and that he had 
had trouble with his "knee" since that time.  X-rays 
revealed a sesamoid rounded type calcification in the 
posterior lateral aspect of the area of the "left knee."  
There was some irregularity about the anterior tibia 
tubercle, which was consistent with residuals of old Osgood-
Schlatter Disease that had existed prior to service.  The 
veteran reported having a long-term history of injuries and 
subsequent discomfort in the left knee since the age of six.  
The veteran indicated that he had experienced locking of the 
left knee on several occasions during which time he was 
unable to fully extend it.  An examination of the left knee 
was essentially unremarkable with the exception of one-half 
inch quadriceps atrophy on the left.  The McMurray's and 
Apley's testing were questionably positive.  The veteran was 
thought to have a torn cartilage that had existed prior to 
service.  A July 1969 service medical record reflects that 
the veteran complained of locking of the left knee, which was 
relieved on flexion, since age eleven.  He denied any recent 
injury to the left knee.  The physician rendered a diagnosis 
of a torn medial meniscus.  Subsequently dated service 
treatment records, as well the veteran's separation 
examination report dated in July 1970, do not contain any 
reference to a right or left knee problem.  Significantly, a 
clinical evaluation was conducted, but no defect or diagnosis 
of the right or left knee was noted at separation, and the 
veteran's lower extremities were evaluated as normal.

While these service treatment records show that the veteran 
received treatment for his knees shortly after entering 
service the fact still remains that no condition involving 
the knees was found on either the entrance or separation 
examination, and is not shown to have existed prior to 
service.  Neither the service treatment record nor his 
entrance examination report has provided medical evidence 
showing, clearly and unmistakably, that a disease or injury 
of the knees existed prior to the veteran's service.  
38 C.F.R. § 3.304(b).  Accordingly, the presumption of 
soundness at service entrance has not been rebutted.

The post-service VA and private medical records from May 1997 
to January 2005 show that the veteran complained of left knee 
pain and left leg numbness after a 1997 back injury and 
laminectomy.  (See August 1999 VA orthopedic examination and 
May 2002 disability examination report on behalf of the 
Social Security Administration (SSA)).  An x-ray of the knees 
dated in April 1997 showed no evidence of fracture or 
dislocation.  There was no significant joint space narrowing 
and no evidence of joint effusion and intra-articular 
calcifications.  There was no osteoarthritis, osteoporosis or 
fractures in addition to no calcification intra-articular 
loss bodies for both the left and right knee.  The examiner 
gave an impression of normal left and right knee condition.

A May 2002 disability examination report reflects that the 
veteran was diagnosed as having probable internal derangement 
of the left knee and degenerative joint disease of the right 
knee.  A VA physician opined in March 2004, after a review of 
the veteran's service medical records, that he was being 
treated for the same conditions as he was in service, i.e., 
bilateral knee pain.  (See May 2002 disability examination 
report for SSA).  In January 2005, VA x-ray reports of the 
veteran's knees revealed no evidence of any fracture, 
dislocation, joint space abnormality, or joint effusion.  
There was minimal arterial calcifications noted. Otherwise, 
the soft tissues were unremarkable.

When the veteran was examined by VA in July 2006, the veteran 
told the examiner that he first noticed bilateral knee pain 
in 1967 while attending basic training.  He attributed the 
pain to vigorous exercise.  Upon physical examination, the 
knees had normal appearance without intra-articular swelling.  
The examiner noted pain.  The examiner stated that when the 
veteran's attention was directed towards his knees, he flexed 
from 0 to 30 degrees with complaints of pain.  The examiner 
noted that it seemed easier for the veteran to flex his knees 
without difficulty when his attention was distracted.  The 
ligaments were intact to varus and valgus stress with normal 
drawer signs.  The veteran's gait was normal with normal 
callosites on the veteran's feet and normal shoe wear 
patterns.  X-rays of the knees were normal with no fractures, 
osteoarthritis or osteoporosis.

The examiner rendered a diagnosis of right knee status post 
arthroscopic partial medial meniscectomy without further 
objective abnormality.  And, a normal left knee without 
objective abnormality.  The examiner stated that the 
veteran's complaints were not consistent with the MRI which 
revealed quiescent knees and no significant abnormalities.  
The small Baker's cyst on the left knee was not an 
abnormality that caused pain or required specific treatment 
or changes in activity levels.  The MRI of the right knee 
showed no abnormalities other than those that might be 
consistent with the prior right knee arthroscopic surgery.  
There was no evidence of any significant osteoarthritc 
changes.  The examiner also noted no evidence of any 
inflammatory changes or intra-artcular swelling in the knees.   
He stated that the veteran's subjective complaint are not 
consistent with any significant organic abnormalities 
involving the knees.  He stated that it was his opinion that 
"[the veteran] suffered no injuries to either his right or 
left knee during the course of his military service to result 
in his present subjective complaints involving his right and 
left knees."

Although one examiner diagnosed the veteran as having a 
probable internal derangement of the left knee and 
degenerative joint disease of the right knee, this finding 
was discredited by the normal x-ray examination and the 
subsequent opinion by a VA examiner who reviewed the claims 
folder.  Thus, the Board may favor the opinion of one 
competent medical professional over that of another so long 
as an adequate statement of reasons and bases is provided.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board 
finds that the May 2002 VA opinion regarding the bilateral 
knee condition is of less probative value than the opinion of 
the July 2006 VA examiner.  The July 2006 VA examiner had the 
benefit of a review of the veteran's claims file.  The July 
2006 VA examiner also addressed the timing of the veteran's 
symptoms and provided a thorough rationale for his 
conclusions.  For these reasons the Board finds the July 2006 
VA examiner's opinion to be the most probative.

The Board also notes that the veteran's testimony regarding 
the cause of his bilateral knee condition.  The Court, 
however, has consistently held that service connection may 
not be predicated on lay assertions of medical causation.  
See Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  Here, 
the veteran has not been shown to possess the requisite 
medical training, expertise, or credentials needed to render 
either a diagnosis or a competent opinion as to medical 
causation.  Accordingly, the veteran's lay opinion does not 
constitute competent medical evidence and lacks probative 
value as to the matter of medical diagnoses and causation.  
See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a 
veteran is competent to report that on which he or she has 
personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992) (a veteran is not competent to offer opinions on 
medical diagnosis or causation).  As a result, in the absence 
of a presently existing disability of the right or left knee 
that is related to service, the Board finds a preponderance 
of the evidence to be against the veteran's claims of service 
connection for a bilateral knee disability.  The appeal is 
denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


